DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification is replete with various reference numbers that are not present in the drawings, are repeated for different elements, and/or do not correspond to the written element they are next to (e.g. pg. 10 – “coupling 1”, “frame gasket 2”, “bearing 2”, and “heat sealing drive gear 2” among others). An exhaustive list is not being provided as there are too many to detail.  Additionally, as noted in the examples above, the same reference numbers are being used to notate different elements.  An exhaustive list for these errors is not being provided as there are many to detail.
Applicant is required to make corrections to the specification such that each element is properly notated by a unique and consistent reference character and to remove all extraneous reference characters from the specification that do not correspond to any element or that are otherwise inconsistent with an already established reference character for an element.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Numerous reference characters are written in the Specification (some examples given in the Specification objection above) that are not shown in the drawings.  These reference characters need to be deleted or amended in the specification or otherwise indicated in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Several claims do not have consistent preambles with the claims from which they depend.  As currently written, claim 2 depends from claim 1, but does not share the same preamble.  Claim 6 depends from claim 2 but does not share a preamble with either claim 2 or 1.  Claims 11, 12 and 13 do not share a preamble from the respective claims they depend from.  The Office is interpreting the above cited claims to have the dependency noted in this paragraph.  As such they are being interpreted to incorporate all the same limitations as their respective base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-10, 12, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “the width adjustment device”.  There is insufficient antecedent basis for this limitation.  The claim also recites, “the bottom plate fixing block is arranged on the bottom plate” (emphasis added).  There is insufficient antecedent basis for “the bottom plate” limitation.
Regarding claim 5, the claim recites, “the motor”, “the leadscrew”, “the first guide rail”, and “the bag maker support frame”.  There is insufficient antecedent basis for these limitations.
Regarding claims 7 and 14-16, the claims recite, “the heat sealing wheel” and “the drive gear”, and “the heat sealing wheel of the driving rotating part and the heat sealing wheel of the driven rotating part”.  There is insufficient antecedent basis for these limitations
Regarding claim 9, the claim reads, “A packaging machine, further comprising” (emphasis added) and then numerous other elements each with the article “the” which have not been previously disclosed.  All elements in claim 9 lack antecedent basis as 
Regarding claim 10, the claim is written as an independent claim for a control method however it makes reference to numerous elements such as “the packaging machine”, “the packaging film” among others that have not been previously disclosed and lack antecedent basis.  The Office will interpret as best understood.
Also the claim recites “when the weight of the noodles changes, the width of the plastic packing bag needs to be changed”.  In addition to lacking antecedent basis this limitation is indefinite because it is putting forward a “needed” change that does not actually “need” to happen and is actually just a preference of a user.  While a size change in an article to be package might incentivize a user to change a width of a package, there is nothing inherent in a weight change of an article that would inherently result in the width be changed.  This limitation is being read as an intended use.

Regarding claims 8, 12, 13, 15, 16 and 17-19, these claims are dependent on a rejected base claim and are rejected for incorporating the same rejected subject matter as the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaney (US Patent 4,722,168).
Regarding claim 9, Heaney discloses a packaging machine (10), further comprising a control system (50, 51, 54, 57, 58, 59, 61), wherein the control system is configured to control the heat sealing motor (37b), the traction motor (37a) and the stepper motor (37c or 34 or 41)
Wherein the Applicant may argue that motor 37c or 34 or 41 is not stepper motor, the Office alternatively rejects the claim under 35 USC 103a and takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the motor 37c or 34 or 41 be a stepper motor.  Stepper motors were well-known in the art in terms of achieving a desired and/or incremental amount of desired rotation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 108275321 A) in view of in view of Lazenby (US Patent 3,338,023).
Regarding claim 1, Zheng discloses a width-adjustable packaging bag shaper (2; figs. 1, 6 and 7), comprising two parts (224, 225 and other connecting elements – top and bottom of fig. 7) arranged symmetrically (fig. 7), the width between the two parts being adjustable (paragraph 0063; via 229), a middle part (222) serves as a guide surface (paragraph 0060), and two sides of the guide surface (2212), but fails to disclose the two sides of the guide surface are side wings bent toward the middle part, and parts where the lengths of the side wings exceed the guide surface are bent toward the back of the guide surface to form back tilting angles; and the shaper can realize that when a packaging film passes, the packaging film begins to fold reversely inward by a certain angle.
However, Lazenby teaches a bag shaper wherein two sides of the guide surface (23) are side wings bent toward the middle part (fig. 5 below), and parts where the lengths of the side wings exceed the guide surface are bent toward the back of the guide surface to form back tilting angles (fig. 4 below); and the shaper can realize that when a packaging film (5) passes, the packaging film begins to fold reversely inward by a certain angle (fig. 5 below).

    PNG
    media_image1.png
    556
    713
    media_image1.png
    Greyscale

Given the teachings of Lazenby, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the middle part and guide surface of Zheng to have a tilted wing feature like that of Lazenby.  Doing so would help to guide the film as it moved along the transportation path and help to ensure that it was folded over and formed into a bag as intended in both Zheng and Lazenby.

Claims 2, 4, 6-8, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 108275321 A) in view of in view of Lazenby (US Patent 3,338,023) in view of Francioni (US Patent 4,761,937).

Regarding claim 2, Zheng fails to disclose a bag maker triangle plate, the bag maker triangle plate is located obliquely above the shaper, and when a packaging film folded reversely inward by a certain angle passes through the bag maker triangle plate, two sides of the packaging film begin to move closer to the middle to form an approximately square packaging film.
However, Francioni teaches a bag maker triangle plate (1), the bag maker triangle plate is located obliquely above (col. 3 lines 7-15; plate is shown below the shaper, but the orientation could be flipped to match the orientation of Zheng which would result in the plate being above) the shaper (4), and when a packaging film (F) folded reversely inward by a certain angle passes through the bag maker triangle plate, two sides of the packaging film begin to move closer to the middle to form an approximately square packaging film (col. 3 line 20 – col. 4 line 3).
Given the teachings of Francioni, it would have been obvious to one of ordinary skill at the time of effective filing to include the triangle plate of Francioni with the bag shaper of Zheng as modified by Lazenby.  Doing so would provide an additional support to help guide the bag film to a point where it is joined as is a concern of Zheng as modified by Lazenby.

Regarding claim 4, Zheng discloses wherein the width adjustment device comprises a rotating input (229), a leadscrew (228) is connected to an output shaft of the rotating input by a coupling (fig. 7; part of 229 that connects to 228), the rotating input drives the leadscrew to rotate simultaneously (paragraph 0063), the leadscrew is provided with a slide block (223), a bottom plate fixing block (L-shaped top portion of 223) is fixed to the top of the slide block and is movable with the slide block, the bottom plate fixing block is arranged on the bottom plate (221), a left part (2282) and a right part (2281) of the leadscrew rotate in different directions (paragraph 0063), and the slide block rotates in the same direction or in the opposite direction when the leadscrew rotates.
Zheng discloses a rotating input but does not disclose it is a stepper motor.  However, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the rotating input of Zheng be a stepper motor.  Stepper motors are notoriously well-known for being able to provide rotating inputs to shafts at a controlled and desirable rate and help to eliminate the need for manual operation.

Regarding claims 6 and 12, Zheng discloses a traction device (31) and a heat sealing device (32) are respectively arranged above the bag maker, the traction device comprises a traction motor (3181), the traction motor is connected to a first traction gear (3182) by a coupling (shaft between 3181 and 3182 seen in fig. 4), the first traction gear meshes with a second traction gear (3183), and the first traction gear and the second traction gear are respectively connected to traction wheels (311, 312) by respective traction drive shafts (314, 315); the power of the traction motor is transmitted to a traction drive shaft (314) by the coupling, the first traction drive gear is driven to rotate, the second traction drive gear is then driven to rotate, the two traction wheels are driven to rotate by the respective traction drive shafts, and a packaging film moves forward by the squeezing and the friction of the two traction wheels, thus completing the paragraphs 0046, 0060-0061; fig. 4); the heat sealing device (32) implements heat sealing of the packaging film pulled (paragraphs 0043, 0060-0061).

Regarding claims 7 and 15, Zheng discloses wherein the heat sealing device (32, 34; paragraph 0045 – fig. 4 is used for both traction mechanism #31 and sealing mechanism #34) comprises a driving rotating part (3181) and a driven rotating part (315); the driving rotating part comprises a heat sealing motor (3181), the heat sealing motor transmits the power to a heat sealing shaft (shaft between 3181 and 3182 seen in fig. 4), the heat sealing shaft transmits the power to a heat sealing drive gear (3182), a heat sealing drive gear transmits the power to the heat sealing drive shaft (314), the heat sealing shaft drives the heat sealing wheel (311) to rotate, the drive gear (3182) also drives the driven rotating part to rotate (via connection of 311 and 312), and the heat sealing wheel (311) of the driving rotating part and the heat sealing wheel of the driven rotating part (312) rotate simultaneously by the same power transmission, to drive the packaging film to move and thermally seal the packaging film at the same time (paragraphs 0043, 0060-0061).

Regarding claims 8 and 18, Zheng discloses wherein the heat sealing (32, 34) device further comprises an angle adjustment gear (316), the angle adjustment gear is fixed to a heat sealing fixing seat, and the angle adjustment gear is configured to adjust relative positions of the two heat sealing wheels to achieve optimal positions of heat sealing (paragraph 0061).
.

Allowable Subject Matter
Claims 3, 5, 10-11, 13-14, 16-17 and 19 have not been rejected under prior art.  Claims 3, 5, 11 and 13 are objected to as being dependent on a rejected base claim.  It is noted that the instant application has several outstanding matters regarding formality issues and matters of claim interpretation that need to be addressed before the Office can affirmatively state that the above claims would be allowable if they were to incorporate the intervening subject matter.  However, should these matters be properly and thoroughly addressed, it is expected that these claims could be allow if they were to maintain the claim scope they were examined under.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Art not relied upon is directed toward the field of package making and bag shaping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731